Atkinson, J.
After a statement of the case, there 'is room for but little discussion. The equitable amendment set forth a cause of action, and, if true, furnished sufficient grounds for the equitable relief prayed for. The excerpts from the charge of the court do not contain any error of law, for any reason assigned, and they are properly adjusted to the pleadings and proof. The rulings of the court upon the admissibility of evidence were not erroneous for any reason assigned. The requests to charge, so far as they state' correct principles of law, are not 'applicable to the facts. Hall and George were not parties to the suit on the bond, and, while they had a lien upon the suit filed, and the client, without their consent, had no right to settle the ease so as to interfere with the lien, still, when the client notified the defendant Loekerman that she had no claim against him and did not intend to prosecute the suit against him, thereby lulling him into security, and, as he testifies, causing him not to press his defense, it would be wrong under such circumstances to allow a judgment to stand against him for the benefit of either the client or the attorneys. The attorneys had 'no interest in the case except in that which the client could recover. The interest of the attorneys was wholly dependent upon *543a right of recovery by the client. If the client had no cause of action against the surety, she acquired none merely by the employment of an attorney to represent her, and her attorneys’ rights were no greater than hers. The surety had a right, as against both the client and the attorneys, to be heard on the existence of a cause of action at the time the suit was filed. If the conduct of the client has been such that the defendant would be entitled to have the judgment set aside, the judgment in its entirety must be set aside. This would especially be the case where, by the conduct of the client, the defendant was prevented from interposing a defense, and from relying upon the defense already filed, upon which he was entitled to be heard, which, if sustained, would defeat the client .altogether, or at any rate reduce the amount of recovery to be had. If the client is defeated and can recover nothing against the defendant, the attorney is necessarily defeated. In the light of what has just been said, we do not deem it necessary to further discuss the rulings of the court hereinbefore referred to. When the suit on the bond goes to trial, under the judgment of the court to which exception is taken the attorneys may prosecute the case for the purpose of establishing a liability upon the part of the defendant to the plaintiff, to the end that they may ascertain and recover their fees, while, on the other hand, the defendant may insist upon his defenses for the purpose of defeating a recovery in part or in whole.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.